Citation Nr: 1025480	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  09-09 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida 


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred for treatment at Cape Coral Hospital on June 
11, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel

INTRODUCTION

The Veteran served on active duty from October 1980 to October 
1984.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 determination by the Department of 
Veterans Affairs (VA) Medical Center in Bay Pines, Florida, which 
denied payment or reimbursement of private medical expenses 
incurred at Cape Coral Hospital on June 11, 2008.

In March 2010, the Veteran testified during a video conference 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

FINDINGS OF FACT

1.  The evidence of record reflects that the Veteran was only 
service-connected for a right leg disability at the time of 
medical care at Cape Coral Hospital on June 11, 2008.

2.  Private medical care received on June 11, 2008, for ear pain 
was rendered for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life or 
health.

3.  The Veteran's continued attempt to use a VA facility would 
not have been considered reasonable by a prudent layperson.

CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, the criteria for payment 
or reimbursement of unauthorized medical expenses incurred for 
treatment at Cape Coral Hospital on June 11, 2008, have been met.  
38 U.S.C.A. §§ 1725, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 17.1000-17.1008 (2009). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000, VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  In this case, the Board is 
granting the benefit sought on appeal.  Accordingly, the duty to 
notify and the duty to assist need not be discussed.

Reimbursement of Private Medical Expenses
Laws and Regulations

In adjudicating a claim for reimbursement of medical expenses, 
the Board must first make a factual determination as to whether 
VA gave prior authorization for the non-VA medical care that the 
Veteran received in a private facility.  See 38 U.S.C.A. 
§ 1703(a); 38 C.F.R. § 17.54.  In this case, it is not contended 
that VA specifically agreed to pay the medical bills incurred at 
the private facility.  Therefore, the Board must conclude that 
prior authorization for the private medical treatment received on 
June 11, 2008, was not obtained pursuant to 38 C.F.R. § 17.54, 
and that payment is not warranted for expenses incurred in 
conjunction with that treatment under 38 U.S.C.A. § 1703.

In this case, the Veteran is service connected only for right leg 
saphenofemoral valvular insufficiency and is not service-
connected for any ear or hearing disability.  Payment or 
reimbursement for emergency services for nonservice-connected 
conditions in non-VA facilities may be authorized under 38 
U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 1008.  Section 1725 was 
enacted as part of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106-177.  The provisions of the Act 
became effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority, the Veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature that 
a prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not have 
been considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
Veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the Veteran 
could not have been safely transferred to a VA or other Federal 
facility;

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of such 
emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the Veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the Veteran or provider to comply with 
the provisions of that health-plan contract, e.g., failure to 
submit a bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, the 
claimant has exhausted without success all claims and remedies 
reasonably available to the Veteran or provider against a third 
party for payment of such treatment; and the Veteran has no 
contractual or legal recourse against a third party that could 
reasonably be pursued for the purpose of extinguishing, in whole 
or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. 
§ 1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of Veterans, primarily those who 
receive emergency treatment for a service-connected disability).  
See 38 C.F.R. § 17.1002 (2009).

These criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 
(June 1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).

The provisions of 38 U.S.C.A. § 1725 were changed via legislation 
which became effective October 10, 2008.  See Veterans' Mental 
Health and Other Care Improvement Act of 2008, Pub. L. No. 110-
387, 122 Stat. 4110 (2008).  Specifically, the word "shall" in 
the first sentence replaced the word "may."  This made the 
payment or reimbursement by VA of treatment non-discretionary, if 
the Veteran satisfied the requirements for such payment.  That 
is, under the version of § 1725 in effect prior to October 10, 
2008, payment of such medical expenses was not mandatory even if 
all conditions for the payment were met.  Under both versions, 
all of the conditions set out in the remainder of the statute 
must be met in order for VA to make payment or reimbursement.  
While the provisions became effective when the law was signed on 
October 10, 2008, there was no specific effective date or 
applicability date indicated for the provision.  There is a 
general presumption against the retroactive effect of new 
statutes.  Landgraf v. USI Film Products, 511 U.S. 244 (1994).

Under both the former and revised versions of § 1725, the 
definition of the term "emergency treatment" was and is defined 
as medical services furnished, in the judgment of the Secretary, 
(1) when Department or other Federal facilities are not feasibly 
available and an attempt to use them beforehand would not be 
reasonable; (2) when such services are rendered in a medical 
emergency of such nature that a prudent layperson reasonably 
expects that delay in seeking immediate medical attention would 
be hazardous to life or health; and (3) until such time as the 
Veteran can be transferred safely to a Department facility.  38 
U.S.C.A. § 1725(f)(1)(B).

The Board need not here determine whether § 1725 as revised 
effective October 10, 2008 is to be given retroactive effect.  
Whether the version effective prior to October 10, 2008 or the 
version effective since October 10, 2008 is applied, the result 
is the same.  

An emergency is defined as "a sudden, generally unexpected 
occurrence or set of circumstances demanding immediate action."  
Hennessey v. Brown, 7 Vet. App. 143, 147 (1994).  The Board notes 
that 38 C.F.R. § 17.1002, one of the regulations implementing 38 
U.S.C.A. § 1725, also defines emergency services.  See 38 C.F.R. 
§ 17.1002(b).  Under 38 C.F.R. § 17.1002, emergency services 
exist where treatment is for a condition of such a nature that a 
prudent lay person would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health.  38 C.F.R. § 17.1002(b).

The regulations do not require that a Veteran's treatment 
actually be proven emergent from a purely medical standpoint in 
order to qualify for payment or reimbursement.  Rather, it need 
be demonstrated only that the initial evaluation and treatment 
was for a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or health, 
that is, placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part.  38 C.F.R. § 17.1002(b); 
see Swinney v. Shinseki, 23 Vet. App. 257 (2009) (to the effect 
that both medical and lay evidence may be considered in a 
prudent-layperson evaluation and that neither 38 U.S.C.A. § 1725 
nor 38 C.F.R. § 17.1002 required a medical finding of an 
emergency).

Factual Background and Analysis

The Veteran contends in his written statements and testimony that 
he was treated at three VA facilities in Florida in the spring of 
2008 for excruciating pain and a severe infection in both ears, 
including a small hole in one eardrum and excessive wax buildup 
in both ears.  When sent to the VA clinic at Fort Myers on June 
11th, he waited nearly three hours with what he described as 
unbearable pain before going to a private hospital's emergency 
room for treatment and relief.  

On June 11, 2008, the Veteran presented to the emergency room at 
Cape Coral Hospital, a non-VA facility, with a history of chronic 
cerumen impaction.  According to a hospital medical record dated 
June 11, 2008, the Veteran said that he believed his ears were 
again impacted and that he was having some pain on the right 
side.  He told emergency room personnel that he had been seen at 
VA for this complaint before.  There was no drainage, discharge, 
fever, or chills.  On examination, the head, eyes, ears, nose and 
throat were normocephalic and atraumatic.  Bilateral tympanic 
membranes were noted with cerumen impaction.  Emergency room 
personnel placed Debrox drops in both of the Veteran's ears and a 
large amount of wax was removed with warm water flushing.  The 
tympanic membranes were bilaterally slightly erythematous and 
dull.  Diagnosis was bilateral otitis media with cerumen 
impaction with removal.  The Veteran was prescribed Augmentin and 
Percocet and told to follow-up at the VA clinic in about a week.  

Information in the claims file shows a Report of Contact (ROC) 
between Cape Coral Hospital and the VAMC on the day after the 
Veteran's emergency room treatment.  A July 2008 note from 
J.A.M., R.N., is attached to this ROC.  This attachment indicates 
that the Veteran had appeared at a VA clinic on June 11, 2008, 
complaining of right ear pain and bilaterally clogged ears.  
While an appointment with a doctor had been scheduled for 1:20 
p.m., the doctor on duty at the VA clinic at the time in question 
was quoted as saying that the Veteran was unable to wait as he 
[the doctor] was running late.  The physician was also quoted as 
saying that the Veteran told a clerk he would reschedule.  
J.A.M., the VA nurse, wrote that the Veteran then appeared at the 
private hospital emergency room at 4:26 p.m. for evaluation of 
right ear pain and was treated and released.  She wrote this was 
not an emergency and that a VA facility had been available.  

A VA medical record dated in October 2008 from the Chief Medical 
Officer (CMO) of the VA Fee Basis Program shows that that there 
is documentation in the chart that the Veteran's vitals were 
taken at 11:48 a.m. on June 11, 2008 at VA's Fort Myers clinic 
and the Veteran was offered an appointment with a physician at 
1:20 p.m.  The CMO wrote that the Veteran refused to wait.  The 
CMO quoted a nurse's note to the effect that the Veteran "states 
if he has to go to a local ED he will 'make sure VA gets the 
bill.'"

During his Board hearing in March 2010, the Veteran's 
representative informed the Board that the Veteran had no health 
insurance, including Medicare Part A or Part B, and that the bill 
for the Veteran's treatment at Cape Coral Hospital on June 11, 
2008 totaled $ 638.66.  

The Veteran testified that he had no doubt his condition on June 
11, 2008 was an emergency because he had "excruciating" ear 
pain, which he described as a "definite strong ten" on a pain 
scale of 1 to 10.  He also testified that he had been treated 
numerous times for the same condition at the Miami VA hospital, 
the Bay Pines VA Medical Center, and the VA clinic at Fort Myers.  
On June 11, 2008, he said that he arrived at 1 p.m. for an 
appointment scheduled for 1:20 p.m.  He said that he had to wait 
for 2 hours and 35 or 40 minutes.  Several times during this wait 
he told a VA worker that he was in extreme pain.  He said that he 
was told there was only one doctor on duty, there were many 
emergency patients, and that one of those had gotten very 
complicated.  When he could not handle the pain anymore, the 
Veteran asked if he could be seen by a nurse or if he could be 
given a shot for the pain.  When he was told he might have to 
wait another one to three hours, the Veteran testified that he 
said he wanted to go to a hospital.  VA personnel told him that 
if he went to a private hospital he needed to inform the private 
facility that he was a veteran and to ask for the OIC [a social 
worker].  

The Veteran also testified that in a week's time, presumably the 
week before June 11, 2008, he had visited the VA clinic at Fort 
Myers, the Miami VA hospital emergency room, and the Bay Pines 
Medical Center for treatment of his ears.  He said all three VA 
facilities are about the same distance from his home on the west 
coast of Florida and going to these VA facilities involved long 
trips by car.

VA outpatient treatment records found in the claims file do not 
contain the Veteran's chart or nurse's notes which the CMO 
referenced in his October 2008 record nor any record dated June 
11, 2008 from the VA clinic at Fort Myers, which J.A.M., R.N., 
referred to in her note of July 2008, when she opined the Veteran 
did not need emergency care on June 11, 2008 and that a VA 
facility was available.  

VA medical records currently found in the claims file do show the 
Veteran was treated at VA facilities for otitis externa, otitis 
media, and impacted cerumen.  A June 20, 2008 record from VA's 
outpatient clinic at Fort Myers noted that the Veteran had been 
at a local hospital the previous week for a severe ear infection, 
but the pain was now much worse.  Impression was bilateral otitis 
externa and the Veteran was prescribed steroids for 18 days.  An 
August 2008 VA audiologist-examiner noted that the Veteran had a 
recent or perhaps on-going fungal infection in the ears.  

Based on a review of the evidence of record, and resolving all 
doubt in favor of the Veteran, the Board finds that the Veteran 
is entitled to payment or reimbursement of the medical expenses 
incurred for treatment at Cape Coral Hospital on June 11, 2008.  

At the time he incurred the private medical expenses, there is no 
dispute that the Veteran was enrolled in the VA health care 
system and had received medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment.  There is no evidence of 
record that he had private insurance at the time of his hospital 
admission or that someone other than the Veteran was financially 
liable to the treating hospital for the Veteran's medical 
expenses.

Next, the Board has considered whether the services rendered were 
of an emergency nature such as the delay would have been 
hazardous to life or health.  In this case, the Board finds 
probative and credible the statements and testimony of the 
Veteran.  While the Veteran is not competent to establish a 
diagnosis of his condition, his observations of the 
contemporaneous events as witnessed during his visit to the VA 
clinic and to the private hospital's emergency department on June 
11, 2008, have been consistent during the pendency of this claim 
and are deemed credible.

The Veteran testified that he had excruciating ear pain on June 
11, 2008, which he categorized as a 10 on a pain scale of 1 to 
10.  Further, he also testified that he had been told to seek 
treatment at the VA clinic at Fort Myers, that he had waited more 
than two and one-half hours that day for a scheduled appointment, 
that during his wait he had suggested without success to be seen 
by a nurse or be administered some pain relief injection, and 
that when he left to seek relief at the private hospital VA 
clinic personnel had told him if he stayed at the clinic he would 
endure a further wait of several hours.  There is no indication 
in the record that such statements are not credible.  

The law does not require that the condition at issue actually be 
proven emergent, from a purely medical standpoint, in order to 
qualify for payment or reimbursement under 38 U.S.C.A. § 1725.  
Rather, it need only be demonstrated that initial evaluation and 
treatment was rendered for a condition of such a nature that a 
prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health.  This standard is considered to be met where a 
condition manifests by acute symptoms of sufficient severity, 
including severe pain, that a prudent layperson who possesses an 
average knowledge of health and medicine could reasonably expect 
the absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part.  See 38 C.F.R. § 17.1002(b).

Severe pain is referenced directly in the applicable regulations 
as an acute symptom of sufficient severity to meet the criteria 
for unauthorized emergency treatment.  See id.  As such, although 
the Veteran's condition was eventually determined to be non-
emergent from a purely medical standpoint, the Board finds that 
the severity and nature of the Veteran's ear pain was of such 
nature that a prudent layperson would have reasonably expected 
that delay in seeking immediate medical attention would have been 
hazardous to life or health.  

The Board has considered the determinations of J.A.M., R.N., in 
July 2008, and the CMO, in October 2008, that the Veteran did not 
face an emergency on June 11, 2008; however, the medical evidence 
to support their opinions is not found in the claims file and 
both are silent about any ill effects a patient could suffer from 
an hours-long wait for relief of ear pain.  

With respect to the availability of a VA or other Federal 
facility, the Board acknowledges, as noted above, that the 
Veteran had already gone to the VA clinic at Fort Myers and had 
waited several hours for treatment before utilizing the medical 
services of the Cape Coral Hospital.  Though the record is not 
entirely clear on this point, the Veteran apparently had been 
seen recently at the three VA health facilities closest to his 
home on the west coast of Florida.  He had been told at one of 
these facilities to see a doctor at VA's clinic at Fort Myers.  
Additionally, the Veteran had an appointment for 1:20 p.m. on 
June 11, 2008, but was never seen.  According to the private 
hospital record he was not seen there until 4:30 p.m.  There is 
every indication in the record that the Veteran had to wait a 
minimum of at least three hours for relief of severe ear pain.  
The delay in reaching one of two other VA facilities that day 
would have been additional time spent waiting for pain relief 
when the Veteran's VA appointment was already long overdue.  
Thus, the Board further finds that a VA or other Federal facility 
was not feasibly available at that point.  

Under the benefit of the doubt rule, where there exists "an 
approximate balance of positive and negative evidence regarding 
the merits of an issue material to the determination of the 
matter," the Veteran shall prevail upon the issue.  Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994). 

All this considered, the Board will resolve all reasonable doubt 
in the Veteran's favor and conclude that the criteria for payment 
or reimbursement of unauthorized medical expenses incurred at 
Cape Coral Hospital on June 11, 2008, have been met.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).


ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred for treatment at Cape Coral Hospital on June 11, 2008 is 
granted, subject to the laws and regulations governing payment of 
monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


